      Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 1 of 9
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 29, 2020
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

REECE BOYD DUNN,                                 §
(TDCJ-CID #1242154)                              §
            Plaintiff,                           §
                                                 §
vs.                                              §    CIVIL ACTION H-20-2002
                                                 §
TRACY HUTTO, et al.,                             §
                                                 §
               Defendants.                       §


                               MEMORANDUM AND OPINION


       Reece Boyd Dunn, an inmate of the Texas Department of Criminal Justice - Correctional

Institutions Division, sued in June 2020, alleging civil rights violations resulting from a denial of

due process and retaliation. Dunn, proceeding pro se and in forma pauperis, sues Tracy Hutto;

Curtis L. Jordan; Jamarcus Goodall; Kin Yan Tui; and Texas Department of Criminal Justice.

       The threshold issue is whether Dunn’s claims should be dismissed as frivolous.

I.     Dunn’s Allegations

       Dunn asserts that on December 10, 2019, Captain Goodall escorted Dunn to prehearing

detention. Dunn complains that Captain Goodall left Dunn’s property in front of the picket. Dunn

asserts that Officer Tui failed to inventory Dunn’s property as required by TDCJ-CID policy. Dunn

asserts that Officer Tui left Dunn’s property unattended and allowed the property to be stolen. Dunn

seeks $500.00 to replace his stolen property. He further seeks unspecified compensatory and

punitive damages.




O:\RAO\VDG\2020\20-2002.a01.wpd
       Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 2 of 9




II.     Standard of Review

        A federal court has the authority to dismiss an action in which the plaintiff is proceeding in

forma pauperis before service if the court determines that the action is frivolous or malicious. 28

U.S.C. § 1915(e)(2)(B)(i). A complaint is frivolous if it lacks an arguable basis in law or fact. See

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Richardson v. Spurlock, 260 F.3d 495, 498 (5th Cir.

2001) (citing Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997)). “A complaint lacks an

arguable basis in law if it is based on an indisputably meritless legal theory, such as if the complaint

alleges the violation of a legal interest which clearly does not exist.” Davis v. Scott, 157 F.3d 1003,

1005 (5th Cir. 1998) (quoting McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997)).

III.    The Due Process Claim

        An inmate’s allegation that his property was lost or damaged, or its receipt delayed by a

prison official, does not state a claim under 42 U.S.C. § 1983, even when the prison official acted

intentionally. Hudson v. Palmer, 468 U.S. 517 (1984). In Texas, when an inmate’s property is

taken without compensation, he has a remedy in state court, not a federal court claim under 42

U.S.C. § 1983 for loss or damage to property, unless there is no post-deprivation remedy or the

remedy is inadequate. Marshall v. Norwood, 741 F.2d 761, 764 (5th Cir. 1984). Dunn has made

neither of the required showings. His claim against the defendants lacks an arguable basis in law.

IV.     The Claim Based on an Inadequate Grievance System

        Dunn alleges that the defendants violated his civil rights by failing to resolve the complaints

presented in his grievances. “A prisoner has a liberty interest only in freedoms from restraint

imposing atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life.” Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005) (internal citation and quotation


O:\RAO\VDG\2020\20-2002.a01.wpd                    2
      Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 3 of 9




omitted). An inmate does not have a constitutionally protected liberty interest in having grievances

resolved to his satisfaction. There is no due process violation when prison officials fail to do so.

Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005); see also Edmond v. Martin, et al., slip op.

no. 95-60666 (5th Cir., Oct. 2, 1996) (unpublished) (prisoner’s claim that a defendant “failed to

investigate and denied his grievance” raises no constitutional issue); Thomas v. Lensing, et al., slip

op. no. 01-30658 (5th Cir., Dec. 11, 2001) (unpublished) (same). The defendants’ alleged failure

to address the grievances to Dunn’s satisfaction did not violate his constitutional rights. The

excerpts from the grievance responses submitted by Dunn show that the defendants investigated his

grievances and provided timely responses. (Docket Entry No. 1-2, pp. 9-10,; Id. At 12-13).

       Dunn’s due process claim based on an inadequate grievance procedure lacks merit.

V.     The Claim Based on a Failure to Comply with Prison Regulations

       Dunn further alleges that prison officials did not follow prison rules and regulations

regarding taking inventory of his property.

       Fifth Circuit case law is clear that a prison official’s failure to follow the prison’s own

policies, procedures or regulations does not constitute a violation of due process, if constitutional

minima are nevertheless met. Giovanni v. Lynn, 48 F.3d 908, 912-13 (5th Cir.), cert. denied, 516

U.S. 860 (1995); Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994). Even assuming that officers

violated TDCJ-CID regulations in notifying inmates of disciplinary charges, Dunn has failed to

establish a violation of a constitutional right. Dunn has not shown that any errors relating to the

taking of inventory of his property amounted to a constitutional due process violation.

       The mere failure to comply with prison rules and regulations does not, without more, give

rise to a constitutional violation. Meyers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996). A prison


O:\RAO\VDG\2020\20-2002.a01.wpd                   3
       Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 4 of 9




official’s failure to follow state regulations does not establish a constitutional violation. See Jackson

v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989). Dunn’s claim that his due process rights were

violated by the failure of prison officials to comply with prison regulations lacks an arguable basis

in law because, in light of Sandin v. Conner, 515 U.S. 472 (1995), Dunn has no created liberty

interest in the regulations of the Texas Department of Criminal Justice - Correctional Institutions

Division.

VI.     The Retaliation Claim

        Dunn alleges that prison officials retaliated against him for filing a grievance. The Fifth

Circuit has held that prison officials are prohibited from retaliating against inmates who exercise the

right of access to the courts, or who complain of prison conditions or about official misconduct.

Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995) (citations omitted). When a prisoner claims that

officials retaliated against him by issuing a false disciplinary report, favorable termination of the

underlying disciplinary charge is not a prerequisite for bringing the claim. Woods, 60 F.3d at 1164.

The concern is whether there was retaliation for the exercise of a constitutional right, separate and

apart from the apparent validity of the underlying disciplinary report. Id. at 1164-1165. “An action

motivated by retaliation for the exercise of a constitutionally protected right is actionable, even if

the act, when taken for a different reason, might have been legitimate.” Id. at 1165 (citations

omitted). In addition, proceedings that are not otherwise constitutionally deficient may be

invalidated by retaliatory animus. Id. (citations omitted).

        To prevail on a claim of retaliation, a prisoner must establish the following: (1) the exercise

of a specific constitutional right; (2) the defendant’s intent to retaliate against the prisoner for his

or her exercise of that right; (3) a retaliatory adverse act; and (4) causation. Jones v. Greninger, 188


O:\RAO\VDG\2020\20-2002.a01.wpd                    4
       Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 5 of 9




F.3d 322, 324-25 (5th Cir. 1999) (citing McDonald v. Steward, 132 F.2d 225, 231 (5th Cir. 1998)).

Causation requires a showing that “but for the retaliatory motive, the complained of incident . . .

would not have occurred.” McDonald, 132 F.3d at 231 (citing Johnson v. Rodriguez, 110 F.3d 299,

310 (5th Cir. 1997)).

        In reviewing claims of retaliation arising from the context of prison disciplinary charges, the

Fifth Circuit has recognized that “[c]laims of retaliation must . . . be regarded with skepticism, lest

federal courts embroil themselves in every disciplinary act that occurs in state penal institutions.”

Woods, 60 F.3d at 1166 (citing Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994)). The Fifth Circuit

recited the applicable standard of review:

                To assure that prisoners do not inappropriately insulate themselves
                from disciplinary actions by drawing the shield of retaliation around
                them, trial courts must carefully scrutinize these claims. To state a
                claim of retaliation an inmate must allege the violation of a specific
                constitutional right and be prepared to establish that but for the
                retaliatory motive the complained of incident-such as the filing of
                disciplinary reports would not have occurred. This places a
                significant burden on the inmate. Mere conclusory allegations of
                retaliation will not withstand a summary judgment challenge. The
                inmate must produce direct evidence of motivation or, the more
                probable scenario, “allege a chronology of events from which
                retaliation may plausibly be inferred.”

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995)(internal citations and footnotes omitted).

        Conclusory allegations of retaliation will not withstand a summary judgment challenge.

Woods, 60 F.3d at 1166 (citing Richardson v. McDonnell, 841 F.2d 120, 123 (5th Cir. 1988)

(upholding summary judgment dismissal of retaliation claim where inmate never offered

documentary or testimonial evidence in support of assertions)); Jones, 188 F.3d at 326 (“because

Jones has alleged no facts sufficient to demonstrate that the appellees have engaged in conduct that

will result in a violation of his right of access to the court his retaliation claims fail.”). Some acts,

O:\RAO\VDG\2020\20-2002.a01.wpd                    5
       Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 6 of 9




even though they may be “motivated by retaliatory intent, are so de minimis that they would not

deter the ordinary person from further exercise of his rights.” Morris v. Powell, 449 F.3d 682, 686

(5th Cir. 2006) (citing Crawford–El v. Britton, 523 U.S. 574, 588 n.10 (1998)). Id. “Such acts do

not rise to the level of constitutional violations and cannot form the basis of a § 1983 claim.” Id.

Retaliation is actionable only if it “is capable of deterring a person of ordinary firmness from further

exercising his constitutional rights.” Bibbs v. Early, 541 F.3d 267, 270 (5th Cir. 2008) (citation

omitted).

        Dunn claims that the defendants retaliated against him because he filed a grievance. Even

though Dunn carries the burden of establishing retaliation, he offers no specific facts or documentary

evidence to support his allegation of retaliation. See McDonald, 132 F.3d at 231 (inmate failed to

provide evidence of retaliatory intent). Dunn has identified a constitutional right, the right to file

complaints or grievances against an officer. In neglecting to allege fact-specific details, Dunn has

not demonstrated that any of the individuals involved in the purported acts of retaliation had

knowledge of any alleged complaints or grievances filed against them. Dunn alleges that Captain

Jordan cursed at him during a meeting. (Docket Entry No. 1-1, p. 2). Thus, Dunn has identified a

retaliatory adverse act. Dunn’s claim of retaliation, standing alone, fails to meet the requisite proof

of causation: he has failed to establish that but for his filing complaints and grievances against any

TDCJ-CID employee, he would not have been reprimanded. See McDonald, 132 F.3d at 231.

        Finally, Dunn’s allegation cannot be deemed to provide “a chronology of events from which

retaliation may plausibly be inferred.” Woods, 60 F.3d at 1166. Dunn’s mere use of the word

“retaliation” in the absence of specific facts or documentary evidence cannot support a claim of

retaliation. Consequently, Dunn’s claim must fail. Id.; Johnson, 110 F.3d at 310 (“[t]he relevant


O:\RAO\VDG\2020\20-2002.a01.wpd                    6
       Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 7 of 9




showing in such cases must be more than the prisoner’s “personal belief that he is the victim of

retaliation.”) (quoting Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995)); Richardson, 841 F.2d

at 120.

          To the extent Dunn argues that the defendants retaliated against him because he filed a

grievance, this is an insufficient allegation of causation as “temporal proximity alone is insufficient

to prove but for causation.” Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir.

2007); see also Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997). The fact that one event

follows another in time does not raise an inference of retaliation. Enlow v. Tishomingo Cnty., Miss.,

45 F.3d 885, 889 (5th Cir. 1995).

          Dunn has not sufficiently alleged a retaliatory motive by the defendants, and he has not

alleged a chronology of events from which retaliation may be plausibly inferred. Dunn’s personal

belief and conclusory allegations are insufficient to raise a factual dispute that the defendants acted

to retaliate. See Jones v. Greninger, 188 F.3d 322, 324–25 (5th Cir. 1999); Woods, 60 F.3d at 1166.

Dunn’s retaliation claim lacks merit and is dismissed.

VII.      Dunn’s Motion for Temporary Restraining Order and Preliminary Injunction

          Dunn filed a Motion for Temporary Restraining Order and Preliminary Injunction, (Docket

Entry No. 5), seeking to compel Texas prison officials to give him access to the law library. He

seeks to enjoin prison officials from retaliating again him. Id. Four prerequisites must be satisfied

before a plaintiff can be awarded preliminary injunctive relief: (1) substantial likelihood of success

on the merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) an

evaluation that the threatened injury to the plaintiff outweighs the threatened injury the injunction

may cause the defendants; and (4) a determination that the injunction does not disserve public


O:\RAO\VDG\2020\20-2002.a01.wpd                   7
      Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 8 of 9




interest. Rodriguez v. United States, 66 F.3d 95, 97 (5th Cir. 1995), cert. denied, 516 U.S. 1166

(1996); Hay v. Waldron, 834 F.2d 481 (5th Cir. 1987).

       Injunctive relief in the form of “superintending federal injunctive decrees directing state

officials,” is an extraordinary remedy. Morrow v. Harwell, 768 F.2d 619, 627 (5th Cir. 1985). A

preliminary injunction should not be granted unless the movant, by a clear showing, carries the

burden of persuasion. Cherokee Pump & Equip., Inc. v. Aurora Pump, 38 F.3d 246 (5th Cir. 1994).

       The plaintiff has not satisfied the first requirement because difficult questions of law create

sufficient doubt regarding the probability of his success on the merits. Nor has the plaintiff met the

second requirement of demonstrating that he faces a substantial risk of irreparable injury if the

injunction is not granted. The plaintiff makes a broad request for TDCJ-CID to stop retaliating

against him. He has not shown that he faces a substantial risk of irreparable injury if the injunction

is not granted.

       Dunn has not clearly carried his burden of persuasion, and therefore, it is ORDERED that

his Motion for Temporary Restraining Order and Preliminary Injunction, (Docket Entry No. 5), is

DENIED.

VIII. Conclusion

       Dunn’s motion to proceed in forma pauperis, (Docket Entry No. 2), is GRANTED. The

action filed by Reece Boyd Dunn (TDCJ-CID Inmate #1242154) lacks an arguable basis in law. His

claims are DISMISSED with prejudice under 28 U.S.C. § 1915(e)(2)(B)(i). His Motion for

Temporary Restraining Order and Preliminary Injunction, (Docket Entry No. 5), is DENIED. Any

remaining pending motions are DENIED as moot.

       The TDCJ-CID must continue to deduct twenty percent of each deposit made to Dunn’s


O:\RAO\VDG\2020\20-2002.a01.wpd                   8
      Case 4:20-cv-02002 Document 6 Filed on 07/29/20 in TXSD Page 9 of 9




inmate trust account and forward payments to the Court on a regular basis, provided the account

exceeds $10.00, until the filing fee obligation of $350.00 is paid in full.

       The Clerk will provide a copy of this order by regular mail, facsimile transmission, or e-mail

to:

       (1)     the TDCJ - Office of the General Counsel, Capitol Station, P.O. Box 13084, Austin,

Texas 78711, Fax: 512-936-2159;

       (2)     the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax:

936-437-4793; and

       (3) the Manager of the Three-Strikes List for the Southern District of Texas at:

Three_Strikes@txs.uscourts.gov.

               SIGNED at Houston, Texas, on July 29                           , 2020.




                                               VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-2002.a01.wpd                   9
